Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered September 15, 2004 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Fetitioner commenced this CFLR article 78 proceeding to challenge the Centred Office Review Committee’s denial of his *849grievance in which he protested the recommendation that he participate in a residential substance abuse treatment program. The recommendation was based on erroneous information in his records that he was under the influence of marihuana at the time of his arrest. The Attorney General has advised this Court by letter that petitioner’s request to have the erroneous information expunged from his records has been granted and that it has since been determined that petitioner is not in need of substance abuse treatment. As petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of White v Goord, 15 AD3d 795, 795-796 [2005]; Matter of Cliff v Reams, 271 AD2d 766, 766-767 [2000]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.